DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plurality of sensitive elements”, “an optical emitting unit,” and “a lighting unit” in claim 1; “a converting unit” in claim 12; “a plurality of sensitive elements”, “an optical emitting unit,” and “a lighting unit” in claim 13; “a converting unit” in claim 19; and “a plurality of sensitive elements”, “an optical emitting unit,” “a lighting unit,” and “a converting unit” in claim 20.
The plurality of sensitive elements may be glass, crystals, or stones ([0035]-[0036]).  The optical emitting unit may include a glass optical lens ([0036]).  The lighting unit may be an LED ([0038]).  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claims recite an optical sensing unit comprising a plurality of sensitive elements that are configured to sense a signal provided by a user, wherein the signal is associated with EM fields, and to impose the EM fields onto each other to obtain an outgoing signal, wherein the outgoing signal is emitted by an optical emitting unit.  The plurality of sensitive elements are taught to be glass, crystals, or stones.  The optical emitting unit is not described other than to include a glass lens.  The signal provided by the user is taught to be electromagnetic waves emitted by the user’s thoughts.
It is far from scientifically established that a user’s thoughts cause detectable electromagnetic waves to be emitted.  However, even setting this aside, no information is provided in the specification about how the glass elements can sense such a signal, let alone impose the EM fields onto one another to obtain an outgoing signal, or provide this outgoing signal to the optical emitting unit.  Again, the sensitive elements are merely described as glass, crystals, or stones.  There is absolutely no disclosure of optical/electromagnetic sensing or signal processing associated with these elements.  The idea that generic glass/crystals/stones are somehow capable of such sensing and signal processing runs counter to accepted and established physical and scientific principles.  Accordingly, one skilled in the art would not be able to rely upon established scientific theory and principles in attempting to make and/or use the present invention. Further, there is no information provided about how the optical emitting unit is able to emit the outgoing signal (even if it somehow receives such from the optical sensing unit).  A glass lens does not actively emit a signal; it merely refracts or focuses or converges/diverges a signal.  The present disclosure provides essentially no detail, evidence, nor proof for one skill in the art to be convinced that the invention is feasible or that he or she could make and use the invention without undue experimentation.  There is extremely little direction or working examples provided, while unpredictability would be extremely high (again, due to breaking away from established scientific theories and principles).  There is no indication of reproducibility or reports of similar results from independent third parties.  While the specification discusses an alleged principle of similarity, based on a theory of wave synthesis in combination with a unified reality theory, there are no technically meaningful indications found in the disclosure regarding these principles or theories, which have no basis in established scientific or technical understanding.  There are no meaningful technical details as to how the above-discussed components would allow the invention to operate as claimed.  Further, there are no verifiable or substantiated facts provided towards how this might be possible.  Thus, the quantity of experimentation needed to make and use the invention would be extremely high and undue; accordingly, the claims fail to comply with the enablement requirement.

Claims 1-20 are rejected for a second reason under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility as set forth infra with respect to the rejections under 35 U.S.C. 101, one skilled in the art clearly would not know how to use the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, and 20 each recite the limitation “an optical emitting unit,” which (as discussed supra) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Again, the only structural component taught for this unit is a glass optical lens; however, as discussed supra in connection with the 112(a) rejections, such a lens does not actively emit a signal; it merely refracts or focuses or converges/diverges a signal.  Thus, there is no disclosed structure/material/acts for emitting the outgoing signal.  
Claims 12, 19, and 20 each recite the limitation “a converting unit,” which (as discussed supra) also invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  No structure/material/acts for converting the outgoing signal into an electrical signal.  The specification teaches that the converting unit may be connected to a processing unit but does not teach that the processing unit is the converting unit.
Claims 2-12 and 14-19 inherit these deficiencies, as they are dependent upon claims 1 or 13.  Therefore, claims 1-20 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claims, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.  The claimed invention lacks such utility because one of ordinary skill in the art would not accept that the claimed devices and method are able to develop concentration as claimed.  Certainly, a user is capable of concentrating on an object by (for example) looking at it and focusing on it, but the claimed invention asserts that the devices and method are able to achieve goals such as providing eternal life, foresight, or creational control.  These are not credible or well-established utilities.  There is no teaching or disclosure of how the basic components of the device, which as discussed supra have significant scientific and technical deficiencies, are capable of developing or providing these goals.  There is no scientific basis for the optical sensing unit being able to sense the user’s thoughts, perform signal processing on the EM fields allegedly associated with the thoughts, or somehow provide the outgoing signal to the optical emitting unit; further, there is no scientific basis for the optical emitting unit being able to emit the outgoing signal.  There is no scientific basis for the lenses being able to focus concentration of the user to achieve such ends as eternal life, foresight, or creational control; at best, they may be capable of being objects upon which a user can focus or concentrate his or her attention.  And finally, while the switches may be capable of switching between various modes with different lighting (e.g., no light; static light; pulsed light), there is no scientific basis for the outcomes of these modes being any different from each other or having any impact upon the asserted utility.  With the overwhelming lack of any valid, established, or accepted scientific evidence, one of ordinary skill in the art would not accept that the claimed invention is able to provide the asserted utility.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791